Case: 14-30261      Document: 00512935258         Page: 1    Date Filed: 02/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                    No. 14-30261 c/w Nos. 14-30320 & 14-30826                 February 12, 2015
                               Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
BRIAN LEWIS,

                                                 Plaintiff-Appellant,
v.

BATON ROUGE POLICE DEPARTMENT;
JP MORGAN CHASE BANK,

                                                 Defendants-Appellees.



                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                            U.S.D.C. No. 3:13-CV-744


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Brian Lewis filed a pro se suit against Defendant-
Appellant, JP Morgan Chase Bank, N.A., (“Chase”) in 2012 and the action was
dismissed by the district court in October 2013. This court denied Lewis’s
appeal of the judgment in April 2014. See Lewis v. JP Morgan Chase Bank,
N.A., 559 F. App’x 404 (5th Cir. 2014). While his appeal in that case was
pending before this court, Lewis filed a nearly identical suit against Chase and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30261      Document: 00512935258   Page: 2   Date Filed: 02/12/2015



                 No. 14-30261 c/w Nos. 14-30320 & 14-30826
a second Defendant-Appellant, the Baton Rouge Police Department, the
following month in November 2013. In both suits, Lewis wholly failed to assert
any comprehensible or legally cognizable claims. Since his initial suit, Lewis
has advanced numerous frivolous filings in the district court and in this court.
Additionally, eleven months ago, in denying his pro se petition for writ of
mandamus and motion to expedite petition, this court issued a warning
directing Lewis to refrain from filing further frivolous filings in the district
court and this court.
      In April 2014, the district court granted Chase’s motion to dismiss
Lewis’s second suit (filed in November 2013) against Defendants-Appellants
advancing the same frivolous, incomprehensible, conclusory allegations
against them. In that judgment the district court also enjoined Lewis from
filing any future litigation against Chase based on the same “facts” in this
action or in the initial suit filed against Chase in 2012. Lewis appeals that
judgment herein.
      Because we again find Lewis’s appeal to be frivolous and entirely without
merit, it is DISMISSED. See 5th Cir. R. 42.2.




                                       2